MEMORANDUM OF DECISION.
Richard Goodfield appeals his conviction of gross sexual misconduct, 17-A M.R.S.A. § 253 (Supp.1988), after a jury trial in the Superior Court (York County; Cole, J.). Contrary to defendant’s contention, we find no obvious error affecting substantial rights in the State’s closing argument. M.R.Crim.P. 52(b). See State v. Niemszyk, 551 A.2d 842, 844 (Me.1988). Furthermore, on the record evidence viewed in the light most favorable to the State, the jury could rationally find beyond a reasonable doubt every element of the crime charged. See State v. Barry, 495 A.2d 825, 826 (Me. 1985).
The entry is:
Judgment affirmed.
All concurring.